Detailed Action

1.	This Office Action is responsive to the Application 16/884,959 filed 05/27/2020.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jakatdar et al. (US 2016/0295379 A1), in view of LEE et al. (US 2014/0108844 A1), hereinafter “Jakatdar” and “LEE” correspondingly.

6.	Regarding claim 1, Jakatdar teaches a content delivery platform (distribution of media content to devices, paragraph [0032]) comprising:
one or more client devices (i.e., client computing devices 130 may include, for instance, mobile phones, personal computers, and/or any other suitable computing devices, paragraph [0040]), each of the one or more client devices having memory for storing an application and one or more processors to execute the application (i.e., the one or more computing devices may include one or more memories storing instructions for implementing the various components, paragraph [0036]); and
a first device having a physically local content cache to store content to be served directly to the one or more client devices (i.e., computing devices referred to herein as “local servers” are strategically deployed at various locations, such as stores and other public locations, which may not necessarily have access to the Internet.  Packages of media contents are stored on the local servers, and maybe updated using various online and/or offline data transfer techniques.  Portable devices may directly connect to the local servers via various types of proximity-based connections, such as by wireless local area networks, by wired connections over Universal Serial Bus (“USB”) cables, or by sharing of removable media such as Secure Digital ("SD") cards.  The local servers may copy their media contents to authorized devices when such connections are established, paragraph [0032]), each of the one or more client devices, in response to executing the application with the one or more processors, operable to:
automatically detect presence of the first device (i.e., the smartphone maybe configured to do so automatically when a connection to a local server 150 is detected, e.g., when plugged into the USB port of the local server 150, or when within proximity of a wireless access point of the local server 150, paragraph [0056]);
automatically connect to the first device (i.e., a device is provisioned for access to the content distribution system by a user or merchant installing an application on the device ...  The application may furthermore be responsible for automatically connecting to a local server and downloading new content, paragraph [0034]);
request content from the first device (i.e., the local server 150 may then respond with information such as a catalog of contents 154 stored at the local server 150, requested items of content 154, paragraph [0066]); and
obtain the content from the first device (a device is provisioned for access to the content distribution system by a user or merchant installing an application on the device.  Then, the user or merchant may use the application to register the device with the content distribution system.  Payment information may optionally be taken at the time of registration. The installed application is used to decrypt, play, or otherwise allow access to content downloaded from a local server. The application may furthermore be responsible for automatically connecting to a local server and downloading new content, paragraph [0034]).
Jakatdar does not explicitly disclose, “disconnecting from the first device after receiving the content from the first device”. 
However, in an analogous art, LEE teaches when it has been determined that a reception of the media content and that the functions are not performed by the electronic device, to a power save mode, and disconnecting the WLAN, when it has been determined that receiving the media content is completed and that the functions are performed by the electronic device (i.e., disconnecting from the first device after receiving the content from the first device) (LEE, paragraph [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of “disconnecting from the first device after receiving the content from the first device”, ad disclosed by LEE, into the teachings of Jakatdar for the purpose of reducing power consumption (LEE, Abstract).

7.	Regarding claim 2, Jakatdar-LEE teaches the content delivery platform of claim 1 wherein the first device to deliver the content without a network connection between the (i.e., the smart phone maybe configured to do so automatically when a connection to a local server 150 is detected, e.g., when plugged into the USB port of the local server 150 or when within proximity of a wireless access point of the local server 180) (Jakatdar, paragraph [0036]).

8.	Regarding claim 3, Jakatdar-LEE teaches the content delivery platform of claim 1 wherein the first device is configured to receive the content from a swappable memory device swapped into the first device (Jakatdar teaches that content packaging component 120 is further configured to store copies of a given content package 124 on different removable media, such as the USB memory stick, paragraph [0043]), and analytic data obtained from at least one of the one or more client devices is stored into the swappable memory device when coupled to the first device (Jakatdar teaches a local server may further receive analytics gathered by other local servers and/or the central server.  The analytics may be shared directly over the Internet, or distributed with content packages [such as the content package 124 on the USB memory stick], paragraph [0146]).  

9.	Regarding claim 4, Jakatdar-LEE teaches the content delivery platform of claim 1 wherein the content is delivered, via networking with a mobile content recharging device, to the first device and analytic data from at least one of the one or more client devices is transferred to the mobile content recharging device (Jakatdar teaches a local server may further receive analytics gathered by other local servers and/or the central server.  The analytics may be shared directly over the Internet, or distributed with content packages, paragraph [0146]).  

10.	Regarding claim 5, Jakatdar-LEE teaches the content delivery platform of claim 1 wherein the content is delivered, via an Internet connection, to the first device and analytic data from at least one of the one or more client devices is transferred from the first device to a remote location via the Internet connection (Jakatdar teaches a local server may further receive analytics gathered by other local servers and/or the central server directly over the Internet, or distributed with content packages) (Jakatdar, paragraph [0146]).  

11.	Regarding claim 7, Jakatdar-LEE teaches the content delivery platform of claim 1 wherein the first device is operable to authenticate the at least one of the one or more client devices without Internet access and intermediation, the one or more client devices being operable to browse, request, and have delivered the content from the first device without Internet cloud authentication (Jakatdar teaches that the media playback device may be configured to authenticate itself to the media distribution server before being allowed to play media content from the media distribution server, paragraph [0005].  Jakatdar also teaches that the application software is further configured to determine whether a device is authorized to play certain content of the media content items based on reading the rights information, paragraph [0155]).  

Jakatdar-LEE teaches the content delivery platform of claim 1 wherein the first device is configured to upload transaction and analytic data automatically from the one or more client devices upon connection to each of the one or more client devices, and wherein the first device is configured to upload the transaction and analytic data to a remote location via its content delivery method (Jakatdar teaches that an application may report to the local server which contents were played by the device, either fully or partially, paragraph [0145].  Jakatdar also teaches that the analytics may be shared directly over the Internet, i.e., to a remote location such as an advertisement server, to be used from personalized targeting of advertisements, paragraph [0146]).
  
13.	Regarding claim 9, Jakatdar-LEE teaches the content delivery platform of claim 1 wherein at least one of the one or more client devices is operable to upload analytic data to the first device, and the first device is configured to transfer the analytic data to a remote location (Jakatdar teaches that an application may report to the local server which contents were played by the device, either fully or partially, paragraph [0145].  Jakatdar also teaches that the analytics may be shared directly over the Internet, i.e., to a remote location such as an advertisement server, to be used from personalized targeting of advertisements, paragraph [0146]).

14.	Regarding claims 10-14 and 16-20, claims 10-14 and 16-20 are corresponding method and non-transitory computer readable storage media that recite similar limitations .


15.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jakatdar-LEE and further in view of Pfeffer et al. (US 2015/0245108 A1), hereinafter “Pfeffer”.

16.	Regarding claim 6, Jakatdar-LEE teaches the content delivery platform of claim 5, but does not explicitly teach, “wherein delivery of the content to the first device and sending of the analytic data from the first device occurs during off-peak bandwidth demand”.  
	In an analogous art, Pfeffer teaches the management of bandwidth utilization on a content delivery network wherein the provision of content is shifted to off-peak periods using a pre-caching technique.  In one exemplary embodiment, content with high probability of viewership is sent to specific CPE during off-peak periods (paragraph [0052]).  Pfeffer also teaches that the system develops a plan for optimal scheduling of transmission of content to CPEs (including the use of trickle downloads during off-peak periods) based on the foregoing analysis.  The scheduling plan uses collected statistical and historical data on network resource demand to make scheduling decisions (i.e., delivery of the content to the first device and sending of the analytic data from the first device occurs during off-peak bandwidth demand) (paragraphs [0055-0056]).
“delivery of the content to the first device and sending of the analytic data from the first device occurs during off-peak bandwidth demand”, as disclosed by Pfeffer, into the teachings of Jakatdar-LEE to allow the system to (i) shift bandwidth utilization from periods of high demand to those of low demand, thereby significantly “flattening” the demand profile, (ii) increase performance with regard to user experience latency, and (iii) enhance system performance through the expansion of storage rather than use of instantaneous bandwidth (Pfeffer, paragraph [0056]).

17.	Regarding claim 15, claim 15 is a corresponding method that recites similar limitations as of platform claim 6 and does not contain any additional limitations with respect to novelty and/or inventive steps; therefore, it is rejected under the same rationale.


18.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/
Primary Examiner, Art Unit 2441